Per Curiam.
This is an application for a writ of certiorari to review an ordinance of the city of East Orange for the widening of *313certain streets and proceedings thereunder by the board of assessment commissioners in awarding compensation to prosecutors for land taken for such improvement and the confirmation thereof by the mayor and city council.
The grounds urged are, generally speaking, failure to give prosecutors notice by mailing of the proceedings leading up to the adoption of the ordinance and improper and insufficient notice of the meetings and hearings of the assessment commissioners and the mayor and city council.
Reference to the statute, Home Rule act (Pampli. L. 1917, ch. 152), readily discloses that all that is required is that “the notice shall briefly state the object of the meeting Jji sji ))
This it seems to us was complied with and met by the notices given.
It is also to be observed that throughout those sections of the act relating to proceedings of this character there is this provision:
“Failure to mail the notice in this section required shall not invalidate the above proceedings.”
This has been definitely construed. Sherman et al. v. Long Branch, 9 N. J. Mis. R. 75.
The application for the writ is denied.